EXHIBIT 10.2

2016 INDIVIDUAL PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

THIS INDIVIDUAL PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD (this “Agreement”)
is made and entered into as of the 31st day of March, 2016 (the “Grant Date”) by
and between                      (the “Employee”) and PFSweb, Inc., a Delaware
corporation (the “Company”), and is issued under and pursuant to the PFSweb,
Inc., 2005 Employee Stock and Incentive Plan, as the same may be amended from
time to time (the “Plan;” terms defined in the Plan having the same meaning when
used herein, except as otherwise defined herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1. Definitions. The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Adjusted EBITDA” shall mean the amount determined by the Committee as the
Company’s “Adjusted EBITDA” for Fiscal Year 2016.

“Base Bonus Target” shall mean Adjusted EBITDA for Fiscal Year 2016 equaling or
exceeding the amount so designated as set forth in the individual Award
Certificate issued by the Company to the Employee.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2016 shall
mean the 12-consecutive-month period beginning on January 1, 2016 and ending on
December 31, 2016.

“Fiscal Year Date” shall mean December 31, 2016.

“Individual Performance Goal(s)” shall mean the Individual Performance Goal(s)
for the Employee in respect of Fiscal Year 2016 set forth in the individual
Award Certificate issued by the Committee to the Employee.

“Individual Performance Goal Percentage” The percentage assigned to each
Individual Performance Goal (all of which together shall equal one hundred
percent (100%)). If there is only one Individual Percentage Goal, the Individual
Performance Goal Percentage shall be one hundred percent (100%).

“Target Bonus” shall mean the number of Restricted Stock Units to which the
Employee shall be entitled in respect of Fiscal Year 2016 upon the achievement
of all of the Individual Performance Goal(s) as set forth in the individual
Award Certificate issued by the Company to the Employee.

2. Restricted Stock Units. The number of Restricted Stock Units to which the
Employee shall be entitled hereunder shall be determined as follows:

(a) If the Base Bonus Target is achieved, the number of Restricted Stock Units
to which the Employee shall be entitled hereunder shall be the Target Bonus
multiplied by the Individual Performance Goal Percentage for each Individual
Performance Goal which has been achieved.



--------------------------------------------------------------------------------

(b) If the Base Bonus Target is not achieved, the Employee shall not be entitled
to any Restricted Stock Unit Award under this Agreement, regardless of the
achievement of any Individual Performance Goal.

(c) If no Individual Performance Goal(s) have been achieved, the Employee shall
not be entitled to any Restricted Stock Unit Award under this Agreement,
regardless of the achievement of the Base Bonus Target.

3. Determination of Achievement.

(a) The Committee, in its sole and absolute discretion, shall determine when,
whether, and if so, the extent to which, the Base Bonus Target has been
achieved. Such determination, which shall be final and binding on all parties,
shall be certified in writing as soon as administratively practicable in Fiscal
Year 2017.

(b) The Committee (if the Employee is the Chief Executive Officer of the
Company) or, for any other Employee (if so designated by the Committee), the
Chief Executive Officer of the Company, shall determine when, whether, and if
so, the extent to which, the Individual Performance Goals have been achieved.
Such determination, which shall be final and binding on all parties, shall be
certified in writing as soon as administratively practicable in Fiscal Year
2017.

4. Vesting of Restricted Stock Units; Forfeiture. The Employee shall have no
vested right in the Restricted Stock Units unless the requirements of
Section 3(a) and 3(b) have been met. Such achievement shall be construed by all
parties as a condition related to the purpose of the compensation for purposes
of Section 409A of the Code. Provided that such requirements have been met, and
that the Employee is employed by the Company as of the Fiscal Year Date, vesting
of the number of Restricted Stock Units to which the Employee may be entitled
hereunder shall occur as of the day following the Fiscal Year Date. If, prior to
the Fiscal Year Date, the Employee voluntarily leaves employment with the
Company other than for Good Reason or is terminated by the Company for Cause,
the Employee shall forfeit the entirety of any and all Restricted Stock Units
hereunder.

5. Adjustment of Restricted Stock Units. Notwithstanding the foregoing, if the
Employee’s employment by the Company is terminated between the Grant Date and
the Fiscal Year Date, other than termination by the Company for Cause or the
voluntary termination by the Employee other than for Good Reason, then, provided
the Base Bonus target has been achieved, the Employee shall be entitled to a
portion of the Restricted Stock Units equal to the number of Restricted Stock
Units which the Employee would have received hereunder, but for the termination
of employment, multiplied by a fraction, the numerator of which is the number of
days in Fiscal Year 2016 in which the Employee is employed by the Company and
the denominator of which is 366.

6. Settlement of Restricted Stock Units.

(a) Each Restricted Stock Unit represents the right to receive one share of
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. The Restricted Stock Units shall be credited to a separate account
maintained for the Employee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.



--------------------------------------------------------------------------------

(b) Subject to the provisions hereof, promptly following the determination set
forth in Section 3 above, and in any event no later than no later than the last
day of Fiscal Year 2017, the Company shall (i) issue and deliver to the Employee
the number of shares of Stock equal to the number of vested Restricted Stock
Units (rounded up to the nearest whole share); and (ii) enter the Employee’s
name on the books of the Company as the shareholder of record with respect to
the shares of Stock delivered to the Employee.

(c) If the Employee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Employee becomes eligible for settlement of the Restricted Stock Units upon
his/her “separation from service” within the meaning of Section 409A of the
Code, then to the extent necessary to prevent any accelerated or additional tax
under Section 409A of the Code, such settlement will be delayed until the
earlier of: (i) the date that is six months following the Employee’s separation
from service and (ii) the Employee’s death.

(d) Subject to any exceptions set forth in this Agreement or the Plan, prior to
the vesting of the Restricted Stock Units hereunder, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Employee. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto during such
period shall be wholly ineffective and, if any such attempt is made, the
Restricted Stock Units will be forfeited by the Employee and all of the
Employee’s rights to such shares shall immediately terminate without any payment
or consideration by the Company.

(e) The Employee shall have no rights in, to or under the shares of Stock to be
issued upon the vesting of the Restricted Stock Units unless and until the
vesting conditions set forth herein are satisfied and, until such date, shall
have no rights of a shareholder of the Company including, without limitation, no
right to vote such shares and no right to receive any dividends or other
distributions paid with respect to such shares.

(f) Upon vesting of the Restricted Stock Units, the Company may issue stock
certificates or evidence the Employee’s interest therein by using a book entry
account with the Company’s transfer agent.

7. Provisions of Plan.

(a) Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, the shares of Stock to be issued hereunder shall be
adjusted or terminated in any manner as contemplated by Article 16 of the Plan.

(b) Tax Liability and Withholding. The Employee shall be required to pay to the
Company, and the Company shall have the right to deduct from the shares of Stock
to be issued upon the vesting of the Restricted Stock Units, the amount of any
required withholding taxes in respect of the shares of Stock to be issued upon
the vesting of the Restricted Stock Units and to take all such other action as
the Company deems necessary to satisfy all obligations for the payment of such
withholding taxes.

(c) Except as provided herein, the provisions of this Agreement shall be subject
to the provisions of the Plan, which are hereby incorporated herein by reference
and made part hereof. The Employee acknowledges and agrees that he or she has
been provided with and has read the Plan and understands the provisions thereof.
In the event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall take precedence, other than for such
provisions of the Plan which, by their terms, are subject to the provisions of
an Award Certificate.



--------------------------------------------------------------------------------

8. No ERISA Plan. Neither this Agreement nor the award of the Restricted Stock
Units hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject. Without in any way limiting
the generality of the foregoing, the Restricted Stock Units awarded hereunder
shall constitute a mere unfunded promise to pay by the Company and a bonus
program within the meaning of Department of Labor Regulation Section 2510.3-2(c)
promulgated under ERISA.

9. Compliance with Law. The issuance of shares of Stock hereunder shall be
subject to compliance by the Company and the Employee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.

10. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

11. Parachute Payments and Parachute Awards. If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the Employee is entitled to
receive from the Company under all Other Agreements and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Employee without causing any such payment or benefit to be considered a
Parachute Payment. The Company will accomplish such reduction in a manner to be
mutually agreed with, and most beneficial for, the Employee. The foregoing shall
not be interpreted so as to restrict, reduce, amend or modify any of the
existing terms and provisions of any 280G Agreement to which the Employee and
the Company may be a party and any payment hereunder shall be entitled to the
benefits thereof.

12. Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.



--------------------------------------------------------------------------------

13. Modification. Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

14. Headings. The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

15. Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

16. Section 409A of the Code. It is intended that all payments under this
Agreement qualify as short-term deferrals exempt from the requirements of
Section 409A of the Code. In the event that any payment hereunder does not
qualify for treatment as an exempt short-term deferral, it is intended that such
payment shall be paid in a manner that satisfies the requirements of
Section 409A of the Code. This Agreement shall be interpreted and construed
accordingly.

17. Execution and Counterparts. This Agreement shall be deemed executed and
delivered by the parties upon the execution of the individual Award Certificate
issued to the Employee in connection herewith, which Award Certificate shall be
executed by an authorized officer of the Company and may be executed in any
number of counterparts, each of which shall be deemed an original, and shall be
effective when a counterpart thereof has been received from both parties.